DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ELIEZER DIAZ,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D20-331

                               [April 30, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Rosemarie Scher,
Judge; L.T. Case No. 50-2016-CF-003269-AXXX-MB.

  Eliezer Diaz, Perry, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CONNER, JJ., concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.